DETAILED ACTION

Continuation
This application is a continuation application of US 16/121,050 (filed on Sep. 4, 2018 – now US Patent No. 11,088,829). The prosecution history and references cited in the above application have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 and 3/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/315,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite substantially indistinct elements from different point of views of the “node” of the instant claims. For example, claim 1 of the instant application receives “a message” with an “identifier of a shared key” and an “encrypted message” that was created by the other node, wherein the other node corresponds to the node in claim 1 of the reference application (e.g. see the “obtaining” and “using” steps). In other words, the claims of the instant application are directed to the features of the sender (e.g. the “node” of claim 1 of the instant application) and the claims of the reference application are directed to the features of the recipient (e.g. the “other node” of claim 1 of the instant application). There are no unique features that distinctly distinguish the inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
    
        
            
                                
            
        
    

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038,698. Although the claims at issue are not identical, they are not patentably distinct from each other because for the same reasons provided above corresponding to Application No. 17/315,779.
    
        
            
                                
            
        
    

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,088,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the conflicting patents contain every element of claims 1-20 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-20 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit on PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Comments on Prior Art
	There are no prior art rejections to the claimed invention as currently presented. The most relevant prior arts are: MARVIT et al. (US 7,096,355) and APPENZELLER et al. (US 2006/0010324). Both cited in the IDS filed 3/23/2021.
Both MARVIT and APPENZELLER are directed to secure message communications. Like the claimed invention, a user obtains a key from a key repository to be used for encrypting a message, wherein the key is associated with a message ID (e.g. see [MARVIT, col. 2, lines 22-41]). This is also similarly disclosed in [APPENZELLER, ¶¶7-8], where a sender obtains a cryptographic key from a key server. When the encrypted message is received by the recipient, the recipient requests the key from the key server/repository using an identifier of the message as in MARVIT, or via the recipient’s ID as in APPENZELLER. However, both MARVIT and APPENZELLER fails to disclose the limitations concerning the usage of the message as recited in independent claims 1, 11, and 16. The independent claims require the encrypted message to include “an identifier of a shared key” and “one or more parameters”. The encrypted message is then decrypted using the shared key obtained from a “key server” to retrieve an encryption key from the encrypted message and the one or more parameters, which are then associated with a “security parameters index” and returned within a “response message” to another node.
The prior arts disclose similar elements of the aforementioned limitations but fails to provide a proper teaching to the combined limitations as a whole. For example, CHO et al. (US 2009/0316911 – cited in the IDS filed 3/23/2021) discloses including multiple key data in a Short-Term Key Message (STKM), which is received in a broadcast. The STKM includes a plurality of key data required to decrypt received data, wherein the key data include different types of encrypted keys (e.g. a traffic encryption key, a SALT key). See [CHO, ¶¶38-40]. In another example, THOMAS et al. (US 2011/0026714 – cited in the IDS filed 3/23/2021) discloses generating a first and a second key management message (KMM), wherein the first KMM includes a first key encryption key and a KMM encryption key, and the second KMM includes a set of symmetric encryption key. The set of symmetric encryption keys are encrypted using the first key encryption key. The KMMs are sent to a receiving device, wherein a process to decrypt the KMMs is performed. See [THOMAS, ¶11].
Furthermore, “security parameter index”, or SPI, is a known feature that is seen in the standard IPSec protocol. A SPI is an identification tag added to a header to help discern between two traffic streams that implements different encryption algorithms. It is used to identify the security association (SA) of an incoming packet. See Section 2.1, pg. 10 of RFC 4303 (Dec 2005 – cited as NPL A103 in the IDS filed 3/23/2021) and col. 2, lines 26-43 of US 7,240,202. Also disclosed in RFC 5996 (cited as NPL A97 in the IDS filed 3/23/2021), a SPI may be selected by a responder in a transmitted message’s header. See pg. 30 of RFC 5996. However, selection of the SPI and/or SA are performed before the establishment of a session key. See pp. 27-28 of RFC 5996. See also Fig. 4 of US 2016/0212098: a SPI is established by an initiator but does not associate previously received key, parameters, or the like, with the SPI.
Therefore, the combination of the aforementioned prior arts would simply not work to teach each and every element of the claimed invention. There are no obvious suggestions or reasons to combine teachings of the prior art to provide a selected SPI to be associated with a specific received key and parameters in a response to receiving said key and parameters in a prior encrypted message. Whilst the claimed invention shares similarities to the Internet Key Exchange (IKE) protocol, the IKE process does not send any key in any of the messages – Diffie-Hellman is used to establish keys by exchanging nonces. See pg. 10 of RFC 5996.
Thus, the claimed invention as a whole is not taught by the cited prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-10-2022